DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24, 27, 29, 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0090572 to Peliks in view of US 2015/0141963 to Apex.	As to claim 21, Peliks discloses the system wherein a system for delivering a pressurized agent to a uterine cavity of a patient comprising: an elongated member having a fluid channel for passage of the therapeutic agent into a uterine cavity of a patient, the fluid channel having an opening (handle 104/shaft 102 with inflow/outflow lumens pass heated vapor therapeutic agent to a uterine cavity of a patient, also having openings that connect to a vapor generation system, Figure 2 and [0051]); a dispensing member extending distally of the elongated member, (dispensing member 106, extending distally from elongate lumen 118, with at least one exit openings to pass the heated vapor therapeutic agent into contact with an endometrium of the uterus, Figure 2, [0051] and [0056]); wherein a fluid passes through the elongated member into the uterine cavity (see unlabeled infusion lines connected to inflow lumen 129 to conduct uterine integrity tests, [0069] and [0056], Figure 3) to assess leakage to determine integrity of the uterine cavity prior to passage of the therapeutic agent into the uterine cavity, wherein the therapeutic agent is injected at a pressure equal to or less than the pressure of the .
Claims 25-26 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peliks in view of Apex, further in view of US 2010/0121319 to Chu.	As to claim 25-26, Peliks in view of Apex discloses the invention as claimed except the apparatus further comprising a suction line to evacuate the uterine cavity, the suction line communicating with the fluid channel.  Chu discloses a suction line to evacuate the uterine cavity, the suction line communicating with the fluid channel [0082].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a suction line to evacuate the uterine cavity, the suction line communicating with the fluid channel for collapsing the uterine cavity [0082].	As to claim 32, Peliks discloses the system wherein a system for delivering a pressurized agent to a uterine cavity of a patient comprising: an elongated member having a fluid channel for passage of the therapeutic agent into a uterine cavity of a patient, the fluid channel having an opening (handle 104/shaft 102 with inflow/outflow lumens pass heated vapor therapeutic agent to a uterine cavity of a patient, also having openings that connect to a vapor generation system, Figure 2 and [0051]); a dispensing member extending distally of the elongated member, (dispensing member 106, extending distally from elongate lumen 118, with at least one exit openings to pass the heated vapor therapeutic agent into contact with an endometrium of the uterus, Figure 2, [0051] and [0056]); wherein a fluid passes through the elongated member into the uterine cavity (see unlabeled infusion lines connected to inflow lumen 129 to conduct uterine integrity tests, [0069] and [0056], Figure 3) to assess leakage to determine integrity of the uterine cavity prior to passage of the therapeutic agent into the uterine cavity, wherein the therapeutic agent is injected at a pressure equal to or less than the pressure of the fluid during determining the integrity of the cavity (predetermined pressure less than testing pressure, [0092] and [0065]). Peliks fails to disclose a perforated device extending distally of the elongated member and having a first condition having a first transverse dimension for insertion and a second condition having a second traverse dimension for placement within the uterine cavity, the second transverse dimension greater than the first transverse dimension, the perforated device having at least one perforation. In analogous prior art, Apex discloses the dispensing member having a first condition for delivery having a first transverse dimension and a second condition for placement within the uterine cavity having a second transverse dimension greater than the first transverse dimension, the dispensing member having at least one perforation (porous, [0007]) to provide at least one exit opening for passage of the therapeutic agent into the uterine cavity into contact with an endometrium, the therapeutic agent injectable through the at least one perforation at a controlled pressure (therapeutic agent injectable through the perforation at a controlled pressure from the syringe, [0018], [0021], [0025], [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Peliks with the perforated device of Apex for the purpose of cauterizing any perforations in the patient’s uterus [0010-0011].	Peliks in view of Apex discloses the invention as claimed except the apparatus further comprising a suction line to evacuate the uterine cavity, the suction line communicating with the fluid channel.  Chu discloses a suction line to evacuate the uterine cavity, the suction line communicating with the fluid .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peliks in view of Apex, further in view of US 2009/0287300 to Dave.	As to claim 28, Peliks in view of Apex discloses the invention as claimed except wherein the dispensing member comprises a plurality of perforated tubes.  Dave discloses an analogous material for use in the uterus [0500] where the drug delivery member comprises a plurality of perforated tubes (porous tubes for drug delivery [0767]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dispensing member comprising a plurality of perforated tubes as taught by Dave since Dave teaches that perforated tubes is a known way of delivering therapeutic agent to the uterus.
Claims 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peliks in view of Apex in view of Chu, further in view of US 2009/0287300 to Dave.	As to claim 37, Peliks in view of Apex in view of Chu discloses the invention as claimed except wherein the dispensing member comprises a plurality of perforated tubes.  Dave discloses an analogous material for use in the uterus [0500] where the drug delivery member comprises a plurality of perforated tubes (porous tubes for drug delivery [0767]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dispensing member comprising a plurality of perforated tubes as taught by Dave since Dave teaches that perforated tubes is a known way of delivering therapeutic agent to the uterus.	As to claim 39, Peliks discloses the system wherein the perforated device forms a loop within the uterine cavity (built-in wire loop, [0004]).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peliks in view of Apex, further in view of US 2009/0069883 to Ding.	As to claim 38, Peliks in view of Apex discloses the invention as claimed except wherein the dispensing member comprises an expandable member and at least one wire positioned within the member, the wire expanding the member prior to injection of the therapeutic agent into the member.  Ding discloses a dispensing member comprises an expandable member and at least one wire positioned within the member, the wire expanding the member prior to injection of the therapeutic agent into the member (stent, 15, Figures 4A-4B and [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Apex with the dispensing member comprises an expandable member and at least one wire positioned within the member, the wire expanding the member prior to injection of the therapeutic agent into the member as taught by Ding for controlled expansion of the sponge member and controlled delivery of the therapeutic agent [0032].

Allowable Subject Matter
Claims 23, 31 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRANDY S LEE/Primary Examiner, Art Unit 3783